Citation Nr: 1329674	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-23 449	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE
 
Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disorders.
 
 
REPRESENTATION
 
Appellant represented by:  Allan T. Fenley, Esquire
 
 
ATTORNEY FOR THE BOARD
 
N. Holtz, Associate Counsel
 
 




INTRODUCTION
 
The Veteran served on active duty from August 1969 to 
February 1972. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In December 2010, the Board denied 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders, as well as three separate claims for increased 
ratings. The Veteran appealed.
 
In February 2012, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand 
which vacated the Board's decision regarding the claim of 
entitlement to individual unemployability.  The parties 
agreed that the  December 2010 Board decision regarding the 
three claims for increased ratings was to remain 
undisturbed.
 
The Board remanded the issue of entitlement to individual 
unemployability in July 2012 for an opinion addressing the 
Veteran's ability to secure and maintain employment.  
Finding the resulting addendum opinion insufficient to 
adjudicate the claim, the Board again remanded the matter in 
April 2013, for a new examination and opinion.
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that 
the Veteran is unable to obtain or maintain any form of 
substantially gainful employment due to service-connected 
disabilities alone.
 
 




CONCLUSION OF LAW
 
The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disorders are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 
4.16 (2012).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA's Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April 2006 correspondence, prior to 
the original adjudication of the claim, of the information 
and evidence needed to substantiate and complete a claim for 
a total disability evaluation based on individual 
unemployability, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The Veteran was 
advised how VA assigns disability ratings and effective 
dates.  Further, since the Veteran's appeal to the Court, he 
has been represented by an attorney, who has demonstrated in 
the various written submissions that he and the Veteran are 
fully aware of what is required to proved the claims in 
issue.  See generally Andrews v. Nicholson, 421 F.3d 1278, 
1283 (Fed. Cir. 2005).  As a result, the Board finds the 
Veteran was not deprived of a meaningful opportunity to 
participate in the adjudication of his claims.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).
 
VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, Social Security 
records, and post-service reports of VA treatment and 
examination.  Moreover, the Veteran's statements in support 
of the claim are of record.  Examination reports dated in 
April 2006, September 2009, and May 2013 are of record, and 
the May 2013 examination report complies with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board has carefully reviewed the Veteran's 
statements and the medical evidence of record, and concludes 
that no available outstanding evidence has been identified.  
For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  38 C.F.R. § 
3.159(c).
 
Individual Unemployability 
 
The Veteran asserts that his service-connected thoracic and 
bilateral knee disabilities prevent him from being able to 
secure and maintain substantially gainful employment.  He 
asserted in his March 2006 application that he last worked 
full time in 1982, and that his service-connected 
disabilities prevented him from working as of 1984.  He 
reported that he had associate degrees in business 
management and electronics.  In an April 2006 statement, the 
Veteran reported chronic pain in both legs and his spine.  
He stated that he was unable to work and had to wear 
bilateral leg braces and use a walker. 
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when a 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: provided that, if there is only one such 
disability, such disability shall be ratable as 60 percent 
or more and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
The Veteran is service-connected for residuals of a T7-8 
compression fracture, evaluated as 10 percent disabling; 
residuals of a left knee injury, evaluated as 10 percent 
disabling; and for cystic bursitis with osteoarthritis 
secondary to a chronic strain of the right knee collateral 
ligament, also evaluated as 10 percent disabling.  The 
combined evaluation is 30 percent from September 30, 2002.  
Thus, the Veteran does not meet the schedular requirements.  
Id.
 
Notwithstanding, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards should submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a).  38 C.F.R. § 4.16(b).  
A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.
 
Entitlement to a total compensation rating must be based 
solely on the impact of a veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16.  
 
Records from the Social Security Administration indicate the 
Veteran was awarded disability benefits based on a primary 
diagnosis of a spine injury, with disability beginning in 
August 1983.  
 
On VA examination in April 2006, the Veteran reported that 
his knees gave way, and caused pain, stiffness, and 
weakness.  He reported having severe flare-ups weekly.  On 
physical examination his gait was antalgic.  Active left 
knee motion was from 0 to 95 degrees with pain beginning at 
80 degrees.  Passive left knee motion was from 0 to 100 
degrees, with pain beginning at 80 degrees.  Passive and 
active right knee motion was from 0 to 125 degrees, with 
pain beginning at 115 degrees.  There was no additional loss 
of motion following repetitive use.  There was crepitation 
in both knees, but no instability, or patellar or meniscus 
abnormality.  Both knees were very stiff and there was pain 
with varus and valgus movement, left greater than right.  X-
rays showed no evidence of fractures or subluxation.  There 
was minimal medial compartment joint space narrowing.  The 
soft tissues were unremarkable.  The diagnosis was mild 
osteoarthritis of the knees.  
 
Concerning the spine, the Veteran reported severe weekly 
flare-ups.   He also reported stiffness in the upper and 
lower back, and moderate weakness and spasm in the entire 
back.  He had pain in his neck, thoracic and lower spine, 
which at times radiated to the groin and to back of both 
legs.  On physical examination, the Veteran's posture was 
stooped and gait was antalgic with "foot drop."  Knee and 
ankle jerks were 2 + bilaterally, and plantar flexion was 
normal bilaterally.  There was mild kyphosis and lumbar 
flattening.  There was no ankylosis.  There was mild to 
moderate spasm, guarding, tenderness, and pain with thoracic 
sacrospinalis bilaterally.  The examiner opined that the 
muscle spasm, localized tenderness and guarding were not 
severe enough to be responsible for an abnormal gait or 
abnormal spinal contour.  

Active and passive thoracolumbar motion was reported as 
flexion to 75 degrees, with pain beginning at 65 degrees; 
extension to 25 degrees, with pain beginning at 20 degrees; 
bilateral lateral flexion to 25 degrees, with pain beginning 
at 25 degrees; right lateral rotation to 20 degrees, with 
pain beginning at 20 degrees; and left lateral rotation to 
25 degrees, with pain beginning at 25 degrees.  There was no 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  Included in 
the report was the notation that X-rays of the thoracic 
spine dated in October 2005 showed degenerative spurring in 
the lower thoracic spine; there were no compression 
fractures or destructive lesions.  The diagnosis was T8 
compression fracture.

The April 2006 examiner opined that the Veteran would not be 
able to do work that required squatting or bending the knees 
to any degree, or that required a lot of walking.  The 
examiner opined that the appellant was also limited by 
weakness and pain due to disc disease in the entire spine.  
Related to his knee disorder only, he would be able to do 
some sedentary type of work.  Regarding his thoracic spine, 
the examiner stated that the T8 vertebral fracture would 
likely cause some pain but should not prevent him from 
working.  
 
A VA examination in September 2009 noted that the Veteran 
appeared in an electric scooter and had a long leg brace 
from the foot to the hip of each lower extremity.  The 
Veteran stated that he continued to have lower extremity 
pain and swelling with loss of function.  The Veteran 
reported weakness, stiffness, swelling, fatigability, and 
lack of endurance in his knees.  He also reported 
instability or giving way of both knees, and locking of the 
left knee on occasion.  
 
On physical examination, the Veteran was able to take off 
the leg braces.  The left knee was tender medially, 
laterally, anteriorly, and posteriorly.  There was no 
swelling or deformity.  There was crepitus but no laxity.  
Left knee extension was to 0 degrees actively and passively, 
as well as after fatiguing all with pain.  Left knee flexion 
was to 135 degrees actively, to 142 degrees passively, and 
to 145 degrees after fatiguing all with pain.  The right 
knee was swollen, but there was no deformity.  It was tender 
medially, laterally, anteriorly, and posteriorly.  There was 
crepitus but no laxity.  Right knee extension was to 0 
degrees actively, passively, and after fatiguing all with 
pain.  Flexion of the right knee was to 110 degrees 
actively, to 115 degrees passively, and to 117 degrees after 
fatiguing all with pain.  Lower extremity strength and 
reflexes were normal.  X-rays revealed mild left knee 
patellofemoral compartment changes, and mild 
tricompartmental right knee osteoarthritis.  The diagnoses 
were mild left knee degenerative joint disease, and mild 
right knee tricompartmental osteoarthritis.
 
With regard to the spine, the location and distribution of 
the claimed pain was from the thoracic and lumbosacral spine 
down both legs to the bottom of his feet.  The appellant 
reported using a cane, walker, and electric scooter; and 
that he needing help bathing, and putting on his compression 
hose and shoes.  On physical examination, straight leg 
raising tests were negative bilaterally.  There was thoracic 
tenderness at T1-T12.  There was no deformity, swelling, or 
crepitus of the thoracic or lumbosacral spine.  The muscles 
were normal and there was no thoracic or lumbosacral muscle 
spasm.

Range of motion was reported as: flexion to 78 degrees 
actively, to 80 degrees passively, and to 82 degrees after 
fatiguing all with pain.  Extension was to 30 degrees 
actively, 35 degrees passively, and 40 degrees after 
fatiguing all with pain.  Bilateral lateral flexion was to 
40 degrees actively, to 45 degrees passively, and to 47 
degrees after fatiguing all with pain; bilateral lateral 
rotation was to 35 degrees actively, to 45 degrees 
passively, and to 52 degrees after fatiguing all with pain.  
The diagnosis pertaining to the thoracic spine was no 
significant change from previous x-rays of October 2005 with 
mild degenerative joint disease, most pronounced lower 
thoracic spine.  
 
The examiner noted that the Veteran had multiple problems 
other than his knee and thoracic disabilities.  He noted, 
however, that the Veteran had to wear a long leg brace on 
each leg and had great difficulty getting around.  He also 
had back pains and would more likely than not require a back 
brace to work in any type of job.  The main problems would 
be any type of prolonged standing, walking, or any type of 
job that required him to get in and out of a chair.  The 
examiner stated that it was more likely than not that the 
Veteran would not be able to secure or perform in any type 
of job, particularly a job that required prolonged standing, 
walking, bending, stooping or lifting.  
 
Following the Board's July 2012 remand, in September 2012 VA 
obtained a new opinion addressing the Veteran's ability to 
secure and maintain substantially gainful employment.  
Relevant to the present inquiry, the nurse practitioner 
determined that the Veteran would be physically capable of 
sedentary employment, having considered his service-
connected knee and spine disabilities.  
 
The Board sought a new examination in its April 2013 remand.  
In a May 2013 examination report, the examiner noted that 
the Veteran had degenerative joint disease of the knees.  
The Veteran did not report flare-ups of his knee 
disabilities at the time of the examination.  Physical 
examination showed right knee flexion to 130 degrees and 
extension to 0 degrees without objective evidence of painful 
motion.  Left knee flexion was to 135 degrees, and extension 
was to 0 degrees, without objective evidence of painful 
motion.  Repetitive use testing did not impact the range of 
knee motion although the examiner noted that there was, 
bilaterally, less movement than normal, weakened movement, 
and instability of station, following repetitive use 
testing.  The examiner opined that functional knee ability 
was not significantly limited during flare-ups, or when the 
joints were used repeatedly over a period of time, by pain, 
weakness, fatigability, or incoordination.  There was no 
tenderness or pain on palpitation with either knee.  Muscle 
strength was 5/5 bilaterally with both flexion and 
extension.  The knee joints were stable, with normal results 
on the Lachman test, posterior drawer test, and on 
valgus/varus testing.  There was no evidence or history of 
recurrent patellar subluxation or dislocation for either 
knee.  The examiner noted that the Veteran used a brace on a 
constant basis for knee pain.  
 
Concerning the spine, the examiner diagnosed a history of 
compression fracture of the thoracic spine, but imaging 
revealed no evidence of a thoracic vertebral facture, 
indicating that the fracture had fully healed.  Range of 
motion testing demonstrated 85 degrees of forward flexion, 
and 30 degrees of extension, bilateral lateral flexion, and 
bilateral lateral rotation.  The range of motion in each 
plane was unaffected by painful motion or the effects of 
repetitive use testing.  The examiner noted that with 
repetitive use testing, there was weakened movement and some 
pain on movement.  There was no localized tenderness or pain 
to palpitation of the spine.  The examiner noted 1+ 
bilateral knee and ankle reflexes, and decreased sensation 
to light touch for the bilateral upper anterior thighs, 
thighs, lower leg and ankle, and foot and toes.  There was 
no evidence of radiculopathy into the lower extremities, and 
the examiner noted no other neurological abnormalities.  The 
Veteran denied flare-ups of his thoracic spine disability.  
He required constant use of a walker, and occasional use of 
an electric scooter, for mobility.  
 
The May 2013 examiner opined, with respect to the Veteran's 
employability, as follows:
 
The [V]eteran has multiple medical issues 
which [a]ffect his employability.  
However, the [V]eteran[']s exam fails to 
reveal significant functional 
abnormalities of either knee, [and] his 
left knee is normal by imaging.  The 
[V]eteran is service connected for a 
thoracic spine vertebral fracture which 
has been demonstrated on repeated imaging 
to be fully healed.  The [V]eteran may 
have other spinal issues, but these are 
unrelated to his service connected issue.  
Therefore, based solely on his service 
connected issues the [V]eteran retains the 
capability to be retrained for 
empl[oyment] not requiring heavy lifting, 
prolonged standing or heavy manual labor.  
The [V]eteran, based solely on his service 
connected conditions, and taking into 
consideration his level of education (high 
school graduation and 2 years of college 
level business school), would be a good 
candid[a]te for vocational retraining. 

(Emphasis added)
 
VA medical center records show treatment for multiple 
nonservice-connected disabilities, to include low back pain, 
lateral epicondylitis, type II diabetes, diabetic peripheral 
neuropathy, heart disease, hypertension, bipolar disorder, 
posttraumatic stress disorder, peripheral vascular disease, 
seizures, and gastroesophageal reflux disease.  The Veteran 
was admitted to a private hospital in November 2007 for 
psychiatric treatment.  He was also admitted to a VA 
facility in June 2009 for treatment for posttraumatic stress 
disorder and bipolar disorder.  
 
Analysis
 
As discussed above, the Veteran, with a combined rating of 
30 percent for his service-connected disabilities, does not 
meet the schedular requirements for a total disability 
evaluation under 38 C.F.R. § 4.16(a).  The Board further 
finds that the Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities alone, and thus that this matter does 
not warrant referral to the Director of the Compensation and 
Pension Service.  38 C.F.R. § 4.16(b). 
 
Initially, the Veteran's own opinion that he is unemployable 
due to his service-connected disabilities is not probative.  
The Veteran is competent to report his symptoms, and to 
indicate that his symptoms have impacted his ability to 
work.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  
He has not, however, demonstrated the necessary competency 
to make a finding that he is unemployable solely due to 
service-connected disabilities.  The Veteran does not have 
either the medical or social and industrial training 
necessary to determine the impact of his service-connected 
disabilities, standing alone, on his ability to secure some 
form of substantially gainful employment in the national 
economy.  Moreover, he is not medically trained to separate 
out the impact of his long history of multiple nonservice-
connected disabilities from the disorders which are service 
connected.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Such a finding requires medical training, 
and there is no suggestion that the Veteran has the 
requisite training to provide such an opinion.  Further, 
even if the Board to consider the Veteran competent, there 
are, as discussed in detail below, serious concerns 
regarding his credibility.  
 
The Board acknowledges that the Veteran is considered 
permanently disabled by the Social Security Administration 
primarily due to a spinal cord injury.  The Board affords 
the Social Security determination of unemployability very 
little probative value in this case, however.  The Social 
Security decision treated the spine disability generally, 
without taking into consideration the different impacts on 
employability caused by the lumbosacral and thoracic spine 
diagnoses (see September 2009 VA examination report 
diagnosing arthritis of the lumbosacral spine), and pain 
related to his cervical spine (see April 2006 VA examination 
report).  In providing the general attribution of 
unemployability to the spine, the decision failed to 
specifically relate the finding to the Veteran's service-
connected disability, i.e., a T8 compression fracture.  The 
Veteran is not service-connected for any disability of the 
lumbosacral or cervical spine, and thus any impact on 
employability caused by any spine disorder other than the T8 
compression fracture residuals may not be considered.   Id.  

Further, the Social Security decision considered the impact 
of lymphedema, high blood pressure, and rheumatoid 
arthritis, conditions for which the Veteran is not service 
connected.  Id.  The Board also must take into consideration 
the fact that the Social Security finding occurred in the 
1980s; as evidenced by the numerous treatment reports of 
record, the Veteran's service-connected thoracic spine 
disability has evolved and even improved, as reflected in 
the May 2013 examination findings, and thus the Social 
Security Administration's finding is at best only 
tangentially related to the question of whether, during any 
period of time under consideration (the Veteran made his 
claim in March 2006), the appellant has been unable to 
secure and follow substantially gainful employment.  
Finally, the mere fact that the Social Security 
Administration has deemed the Veteran unemployable does not 
dictate the outcome in this matter; although they are 
relevant and to be considered, Social Security Disability 
determinations are not binding on VA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  
 
The April 2006 examiner's opinion is against the Veteran's 
claim, in that the examiner determined that the knee and 
spine disabilities would prevent some vocations - i.e., 
those that required squatting, bending of the knees, or a 
lot of walking - and that the disabilities would cause some 
pain during work, but that the appellant would not be 
precluded from performing sedentary work.  That examiner 
provided a rationale for the opinion, but failed to indicate 
whether the Veteran would be capable of performing work that 
was consistent with his employment history, or his 
educational and vocational attainment.  38 C.F.R. § 4.16(b).  
Thus, the Board finds the opinion probative to the extent 
that it supports the finding that the Veteran is physically 
capable of sedentary employment.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008) (holding that to be 
probative a medical opinion must be factually accurate, 
fully articulated, and based on sound reasoning). 
 
The September 2009 opinion supports the Veteran's claim that 
his service-connected disabilities render him unemployable.  
That examiner opined that due to the Veteran's leg braces, 
difficulty getting around, and pain, he would have problems 
with "any type of prolonged standing, walking, or any type 
of job that required him to get in and out of a chair," and 
that he would not be able to secure or perform in any type 
of job, particularly a job that required prolonged standing, 
walking, bending, stooping or lifting.  Initially, this 
opinion is probative of the matter at hand, as it is fully 
articulated and based on sound reasoning.  Id.  It is not 
clear, however, that the examiner took into account the 
totality of the Veteran's nonservice-connected disabilities; 
in the report, he simply mentioned that the Veteran "has 
multiple problems other than the right knee, left knee and 
thoracic disabilities.  Further, the examiner failed to 
indicate whether any of the inability to secure and maintain 
any employment whatsoever was due to those nonservice-
connected disabilities.  
 
The September 2012 nurse practitioner's opinion that the 
Veteran would be capable of sedentary employment is relevant 
and probative of the types of employment (from a physical 
abilities standpoint) he would be able to secure and 
maintain, and weighs against the claim.  The examiner based 
that opinion on review of the claims file and the 
computerized patient record system (which, as noted in the 
April 2013 remand was at that time unavailable to the Board, 
but has been subsequently added to the claims file by the 
RO).  The Board acknowledges that, in the April 2013 remand, 
the undersigned determined that the September 2012 opinion 
failed to comply with the directives of the July 2012 
remand, in that it was provided by a nurse practitioner as 
opposed to a physician, and because the nurse practitioner 
failed to indicate that the Veteran would be able to secure 
employment consistent with his education and occupational 
experience.  Still, the opinion has some probative value.  
The nurse practitioner is perfectly competent to opine that 
the Veteran is physically capable of sedentary employment, 
which is an inherent aspect of the opinion that "[t]he 
[V]eteran could sustain sedentary employment when focusing 
strictly on his service connected disabilities . . . ."  The 
examiner's failure to address the educational and 
occupational background of the Veteran only impact the 
weight of the opinion in that regard.  It has no bearing on 
the examiner's opinion that the Veteran is capable, 
physically, of sedentary employment.
 
The Board assigns the most probative weight to the opinion 
of the May 2013 examiner, as the opinion provided meets all 
of the Nieves-Rodriguez requirements: it is fully 
articulated, based on sound reasoning, and factually 
accurate.  Id.  Most notably, the May 2013 examiner is the 
only examiner of record who considered the Veteran's 
educational and occupational history, to include his high 
school degree and his two years of college level business 
school.  The examiner explained how he solely considered the 
impact of the service-connected disabilities, and addressed 
the evidence of record that the thoracic spine disability 
had fully healed, and that the knee disabilities did not 
result in significant functional abnormalities.  The 
examiner also addressed whether all of the Veteran's spinal 
disorders were related to service.  The examiner's opinion 
was internally consistent, and the examiner fully explained 
the rationale behind the opinion.  Id.  
 
The Board finds highly persuasive the fact that of the four 
medical opinions of record addressing the Veteran's 
unemployability as related to his service-connected 
conditions, three of those opinions indicated that the 
Veteran was capable of performing sedentary or non-manual 
labor.  Although only one of those opinions addressed the 
Veteran's educational and occupational history, that fact 
does not detract from the finding of the two examiners who 
did not address the educational and occupational background 
that the Veteran is physically capable of performing that 
type of work.  Further, the opinions of record indicating 
that the Veteran is capable of sedentary employment date to 
both before and after the September 2009 opinion that he is 
not.
 
In the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
schedular disability evaluations, the overall evidence is 
against the Veteran's claim that he is precluded from 
securing substantially gainful employment solely by reason 
of his service-connected disabilities or that he is 
incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disabilities, even when his disabilities are assessed in the 
context of subjective factors such as his occupational 
background.  The Veteran is physically capable of performing 
sedentary work, when solely basing that conclusion on his 
service-connected disabilities.  38 C.F.R. § 4.16.  

Additionally, the record shows that the Veteran has the 
educational background to pursue sedentary work, especially 
if he sought, as indicated by the May 2013 examiner, 
vocational retraining.  Id.  There is nothing to suggest 
that the Veteran's service-connected disabilities alone 
would preclude such retraining.  The Board concludes, 
therefore, that the Veteran's claim does not warrant 
referral to the Director of Compensation and Pension for 
extraschedular consideration of the claim of entitlement to 
total disability evaluation based on individual 
unemployability due to service connected disorders, and the 
claim must be denied. 
 
Finally, the Board observes one additional piece of evidence 
related to employability that has yet to be discussed.  A 
September 2002 statement from a VA clinical psychologist 
indicates that the Veteran was "seriously wounded" while he 
was in Cambodia with the "5th Special Forces," and that he 
was totally disabled and unemployable due to the severity of 
his posttraumatic stress disorder.  In addition to the fact 
that the appellant is not service connected for 
posttraumatic stress disorder, such evidence does not 
warrant further consideration, as it is based on a claim 
which has been thoroughly discredited.  
 
Specifically in a December 1982 statement, the Veteran 
reported that he was wounded in Vietnam in January 1969 and 
required extensive hospitalization.  The Veteran submitted 
copies of service records indicating that he entered service 
in August 1968.  Such documents allege his participation in 
campaigns in South Africa, Thailand, Cambodia, and Vietnam.  
They also allege that he was injured in a mine explosion on 
January 16, 1969 resulting in shrapnel and fragment wounds 
to the left leg, left foot, back, left eye, lower face, 
chin, right hand, and left hand.  His "awards and 
decorations" purportedly included the Silver Star, Bronze 
Star, two Purple Hearts, and the Combat Infantryman Badge.  
 
VA medical records include treating health care 
professionals recording the Veteran's self reported claim 
that he was a prisoner of war in Cambodia and Vietnam, and 
that he served with a Special Forces group.  
 
Information received from the service department verifies 
that the Veteran entered active duty in August 1969, 
approximately seven months following the purported mine 
explosion.  The service records do not show any overseas 
service.  They do not reveal any evidence that the Veteran 
was ever wounded in action.  There is no evidence that he 
served in combat.  There is absolutely no evidence that the 
appellant was a Prisoner of War.  Likewise there is no 
evidence that he was a member of a Special Forces unit.  
Finally, one looks in vain for any verified evidence that 
the appellant was ever decorated in any way for heroism.   
These factors raise profound questions regarding the 
appellant's credibility.  In fact, the Veteran should know 
that under the Stolen Valor Act of 2013, Public Law No: 113-
12, it is a Federal crime to fraudulently hold oneself out 
as being a recipient of, inter alia,  the Silver Star, 
Purple Heart, and/or the Combat Infantryman's Badge when 
there is an intent to obtain money, property, or other 
tangible benefit.
 
A September 1983 administrative decision determined that the 
Veteran submitted photocopies of military personnel records 
that had been substantially altered.  The administrative 
decision concluded that the Veteran submitted false papers 
and false statements.  
 
Considering the inconsistency between the original service 
treatment records and those altered and submitted by the 
Veteran, the fact that he has asserted active duty service 
during periods prior to his actual service and in places 
where he never served, as well as the implausibility of his 
claims, the Board finds that his assertions of combat, his 
statements that he was injured in a mine explosion, and his 
claims to service medals that he did not earn, destroy his 
credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  Thus, the 
Board need not consider evidence that is wholly reliant on 
an inaccurate history provided by the Veteran.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005) (holding that the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate or that are contradicted by other facts of 
record).
 
 
ORDER
 
Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disorders is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


